718 S.E.2d 154 (2011)
STATE of North Carolina
v.
Victor Lee TURNER.
No. 350P11.
Supreme Court of North Carolina.
October 6, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Victor Lee Turner, Marion, for Turner, Victor Lee.
Locke Bell, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of August 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Gaston County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 6th of October 2011."